ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
C. R. Powless & Co. LLC                      )     ASBCA No. 61886
                                             )
Under Contract No. W912JV-l 7-B-7002         )

APPEARANCE FOR THE APPELLANT:                      Ms. Carreen Powless
                                                    Principal

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Felix S. Mason, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       Appellant previously advised the Board that it had been paid the contract balance
and wished to withdraw its appeal. The Board, by order dated January 9, 2019, advised
the parties it intended to treat appellant's request as a motion for dismissal with
prejudice and gave the parties time to interpose any objections they might have to a
dismissal with prejudice. That time has expired, without any objection from either party
having been received by the Board. Accordingly, for good cause shown, the appeal is
dismissed with prejudice. This dismissal leaves no appeal remaining before the Board
arising from the performance of Contract No. W912JV-17-B-7002. The Board
commends the parties for their successful efforts to resolve the appeal.

      Dated: February 7, 2019

                                                  /JI) -_ni       /J,/A   J1t1/_,----
                                                 __G,_~V~.~'v_t_·v_'"(,,_ _ __
                                                 CHRIS?OPHER M. MCNULTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
          I certify that the foregoing is a true copy of the Order of Dismissal of the
    Armed Services Board of Contract Appeals in ASBCA No. 61886, Appeal of
    C.R. Powless & Co. LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals




l
I
I
                                                                                         I
                                                                                         I
                                                  2
l
I
1